COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:             01-14-00907-CV
Trial Court Cause
Number:                   2014-29616
Style:                    Crum & Forster Specialty Insurance Company
                          v. Creekstone Builders, Inc., Nashville Creekstone, LLC; Stephen Keller, Everett Jackson,
                          and Creekstone SC I, LLC
Date motion filed*:       December 10, 2015
Type of motion:           Motion for Extension of Time
Party filing motion:      Appellees
Document to be filed:     Response to Appellant's Motion for Rehearing and En Banc Reconsideration

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           December 16, 2015
         Number of previous extensions granted:       0
         Date Requested:                              30 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due: January 14, 2016
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Date: December 15, 2015